NO. 07-08-0377-CR
                                   NO. 07-08-0378-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     APRIL 15, 2009

                         ______________________________


                           PETER CAUDILLO, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NOS. A12823-9710 AND A12824-9710; HON. ED SELF, PRESIDING

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Peter Caudillo, pro se, filed a notice of appeal of revocations of

community supervision. Appellant was placed on community supervision after being

convicted of manufacture or delivery of a controlled substance in penalty group one.

Following revocation, the trial court sentenced appellant to two years incarceration in the

State Jail Division of the Texas Department of Criminal Justice in each cause and
assessed a $10,000 fine in cause number 07-08-0378-CR. We dismiss these appeals for

want of prosecution.


       After appellant filed his notice of appeal, both the clerk and reporter filed motions

for extension of time to file the record indicating that appellant had neither paid or made

arrangements to pay for preparation of the records nor had designated the items to be

included in the records in these causes. We granted the clerk and reporter extensions of

30 days. However, upon reaching the extended deadlines, we again received motions for

extension from both the clerk and reporter which indicated that appellant had still not paid

or made arrangements to pay for the record nor had designated the items to be included

in the records. We again granted the clerk and reporter extensions of 30 days. In addition,

by letters dated January 28, 2009 and January 30, 2009, this Court informed appellant of

his failure to comply with the requirements of Texas Rule of Appellate Procedure 35.3 and

gave him until March 3, 2009 to ensure that the records were filed with this Court or to file

a certification from the clerk and reporter that appellant had complied with the rule. See

TEX . R. APP. P. 35.3(a)(2), (b)(2), (3). Appellant was also notified, by these letters, that a

failure to comply with the rule could result in the appellate court deciding those issues that

do not require a reporter’s record, see TEX . R. APP. P. 37.3(c), or dismissal of the appeals

for want of prosecution, see TEX . R. APP. P. 37.3(b). To date, appellant has not responded

to our letters nor have we received any indication from the clerk or reporter that appellant

has taken appropriate action to comply with the requisites of the rule. In fact, on March 4,

2009, this Court received a third request for extension of time to file the clerk’s record that




                                              2
again indicates that appellant has not paid or made arrangements to pay for preparation

of the clerk’s record.


       Because no clerk’s record has been filed in these appeals due to the fault of

appellant and after this Court has afforded appellant reasonable opportunity to comply with

the requisites, we now dismiss these appeals for want of prosecution. See TEX . R. APP. P.

37.3(b).



                                   Mackey K. Hancock
                                        Justice
Do not publish.




                                            3